Citation Nr: 0302676	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  01-03 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disorder.

2.  Entitlement to service connection for a gastrointestinal 
disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for arthritis.

6.  Entitlement to service connection for cancer 
(unspecified).

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for numbness in the 
hands and arms, a hand blister, breathing problems, and a 
growth on the neck, all to include as due to herbicide 
exposure in Vietnam.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

The veteran's appeal also initially included the issue of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  However, this claim was subsequently 
granted in a November 2001 rating decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's de novo claims for service connection has been 
obtained by the RO, and the RO has notified him of the type 
of evidence needed to substantiate all of his claims.

2.  There is no competent medical evidence of an etiological 
relationship between a current bilateral eye disorder and 
service.

3.  There is no competent medical evidence of an etiological 
relationship between a current gastrointestinal disorder and 
service.

4.  There is no competent medical evidence of an etiological 
relationship between current hypertension and service.

5.  There is no competent medical evidence of current 
bilateral hearing loss.

6.  There is no competent medical evidence of current 
arthritis.

7.  There is no competent medical evidence of current cancer.

8.  The veteran's initial claim of entitlement to service 
connection for numbness in the hands and arms, a hand 
blister, breathing problems, and a growth on the neck, all to 
include as secondary to herbicide exposure in Vietnam, was 
denied in an April 1997 rating decision; the veteran was 
notified of this decision in the same month but did not 
respond within the following year.

9.  Evidence received subsequent to the April 1997 rating 
decision is new but does not bear directly and substantially 
on the question of whether any current numbness in the hands 
and arms, a hand blister, breathing problems, and a growth on 
the neck are etiologically related to service.


CONCLUSIONS OF LAW

1.  A bilateral eye disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
3.303 (2002).

2.  A gastrointestinal disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2002).

3.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2002).

4.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.385 (2002).

5.  Arthritis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2002).

6.  Cancer (unspecified) was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2002).

7.  As new and material evidence has not been submitted with 
regard to the claim for service connection for numbness in 
the hands and arms, a hand blister, breathing problems, and a 
growth on the neck, all to include as due to herbicide 
exposure in Vietnam, this claim, which was denied in a final 
April 1997 rating decision, is not reopened.  38 U.S.C.A. 
§§ 5103, 5108, 7104, 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a de novo claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991& Supp. 2002).  
See also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's de novo 
claims for service connection, and no further assistance is 
required in order to comply with the VA's statutory duty to 
assist him with the development of facts pertinent to these 
claims.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159 (2002).  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran, 
and there is no indication of additional relevant medical 
evidence that has not been obtained by the RO to date.  

The Board is aware that veteran has not been afforded VA 
examinations in regard to these claims to date, let alone 
examinations containing opinions as to the etiology of his 
claimed disorders.  Such opinions are "necessary" under 
38 U.S.C.A. § 5103A(d) (West Supp. 2002) when: (1) there is 
competent evidence that the veteran has a current disability 
(or persistent or recurrent symptoms of a disability), (2) 
there is evidence establishing that the veteran suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period, 
(3) there is an indication that the current disability or 
symptoms may be associated with service, and (4) there is not 
sufficient medical evidence to make a decision.  See 38 
U.S.C.A. § 5103A(c)(4).  In this case, for reasons described 
in further detail below, the Board finds that etiology 
opinions are not "necessary" and has proceeded accordingly.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate all of his claims has also been met, as the 
RO informed him of the need for such evidence in a May 2002 
Supplemental Statement of the Case.  See 38 U.S.C.A. § 5103 
(West 1991 & Supp. 2002).   This issuance, which includes a 
summary of the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A, also contains a specific explanation of 
the type of evidence necessary to substantiate the veteran's 
claims, as well as which portion of that evidence (if any) 
was to be provided by him and which portion the VA would 
attempt to obtain on his behalf.  The specific requirements 
for a grant of the benefits sought on appeal will be 
discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II.  Claims for service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2002).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2002).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

Certain other laws and regulations apply with regard to 
specific diseases.  Such chronic diseases as peptic ulcers, 
cardiovascular diseases, organic neurological disorders, 
arthritis, and malignant tumors may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002).  Also, before service 
connection may be granted for hearing loss, that loss must be 
of a particular level of severity.  For purposes of applying 
the laws administered by the VA, hearing impairment will be 
considered a disability when the thresholds for any of the 
frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 
40 decibels or greater; the thresholds at three of these 
frequencies are 26 or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2002).

The veteran's service medical records do not indicate 
treatment for any eye disorders other than being fitted for 
glasses in August 1963.  See 38 C.F.R. § 3.303(c) (2002) 
(refractive error of the eye is not considered a disease for 
VA compensation purposes).  In April 1999, the veteran was 
seen at a VA facility for inadequate intraocular fluid 
control.  A VA record from October 1999 contains an 
impression of advanced glaucoma.  However, none of the post-
service medical records contain an opinion linking a current 
eye disorder to service.

A review of the veteran's service medical records reveals no 
treatment for gastrointestinal symptomatology during service.  
In May 1989, the veteran was first treated at a VA facility 
for a partial small bowel obstruction.  Previous treatment 
for Crohn's disease was noted in VA records from March 1999 
and May 2000.  However, none of the veteran's post-service 
treatment providers have offered an opinion linking a current 
gastrointestinal disorder to service. 

The veteran's service medical records do not reflect 
treatment for hypertension during service, and his September 
1971 separation examination report indicates blood pressure 
of 120/80.  A June 2000 VA treatment record indicates that 
the veteran's blood pressure of 164/84 had "not improved" 
and that he was put on a low sodium diet.  However, even 
assuming that this record signifies that the veteran 
currently suffers from hypertension, there is no opinion of 
record linking this disorder back to service.

Audiological testing performed during the veteran's September 
1971 separation examination revealed the following pure tone 
thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
--
25
LEFT
10
15
10
--
15

The veteran's post-service medical records, however, are 
entirely negative for treatment for, or a diagnosis of, a 
current bilateral hearing loss disability.

The veteran's service medical records are entirely negative 
for complaints of, or treatment for, arthritis of any joint.  
He was treated at a VA facility for arthralgias of both 
second metacarpal  joints, reportedly of "20-25" years 
duration, in October 1996.  However, there is no indication 
of a diagnosis of arthritis of any joint subsequent to 
service.

A review of the entire claims file, including service medical 
records and post-service medical records, is entirely 
negative for any treatment for any type of cancer or 
malignant tumor.

Overall, the evidence of record indicates current bilateral 
eye and gastrointestinal disorders, but there is no competent 
medical evidence linking such disorders to service.  
Similarly, while the post-service medical evidence of record 
is strongly suggestive of a current diagnosis of 
hypertension, there is no competent medical evidence linking 
this disorder to service.  Moreover, the claims file is 
entirely negative for a current hearing loss disorder, 
arthritis, and cancer.

In this regard, the Board finds that there is no basis for 
developing this case further so as to obtain opinions 
regarding the etiology of the veteran's claimed disorders.  
As indicated above, while the veteran has described a link 
between his claimed disorders and service, his service 
medical records are entirely negative for injuries, diseases, 
or symptoms corresponding to his claimed disorders.  
Moreover, none of the veteran's post-service treatment 
providers has suggested an etiological link between any of 
his current disorders and service.  Given this, there is no 
reasonable possibility that a medical examiner, after 
reviewing the veteran's medical records, would present 
findings and conclusions supporting his contentions.  
Accordingly,  medical examinations with etiology opinions are 
not "necessary" under 38 U.S.C.A. § 5103A(d) (2002).

Indeed, the only evidence of record supporting the veteran's 
claims is his own lay opinion, as articulated in his March 
2001 Substantive Appeal and in other lay submissions (he did 
not discuss these specific claims during his July 2001 RO 
hearing).  However, the veteran has not been shown to possess 
the training or credentials needed to render a competent 
opinion as to medical causation.  As such, his lay opinion 
does not constitute competent medical evidence and lacks 
probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

In short, the preponderance of the evidence is against the 
veteran's claims for service connection for a bilateral eye 
disorder, a gastrointestinal disorder, hypertension, 
bilateral hearing loss, arthritis, and cancer, and his claims 
must be denied.  In reaching this determination, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002). 

III.  New and material evidence

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 1991 & Supp. 2002); see also 38 C.F.R. 
§§ 20.302, 20.1103 (2002).  The exception to this rule is 
38 U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a) (2002); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As such, this revision does not apply in 
the present case.  66 Fed. Reg. 45620-45630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)).

In this case, the RO denied service connection for numbness 
in the hands and arms, a hand blister, breathing problems, 
and a growth on the neck, all to include as due to herbicide 
exposure in Vietnam, in an April 1997 rating decision.  In 
this decision, the RO noted that the veteran had not been 
diagnosed with any disorders known to be related to herbicide 
exposure in service and that his claimed disorders had not 
been shown to be etiologically related to service.  See 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2002) (concerning special 
provisions for presumptive service connection in cases where 
diseases have been determined to be etiologically related to 
herbicide exposure).

The veteran was notified of this decision in April 1997 but 
did not respond within one year.  As such, the Board finds 
that the veteran did not appeal this decision.  See 38 C.F.R. 
§ 20.302(a) (2002).  Therefore, the April 1997 rating 
decision, the last decision in which this claim was denied on 
any basis, is final under 38 U.S.C.A. § 7105(c) (West 1991), 
and the evidence that must be considered in determining 
whether new and material evidence has been submitted in this 
case is that evidence added to the record since the April 
1997 rating decision.

Evidence received into the record since the April 1997 rating 
decision includes a copy of the veteran's DA 20, from 
service; VA medical records, dated from March 1999 to August 
2001; lay statements, dated from February 2000 to April 2002; 
and the transcript of his July 2001 RO hearing.

In regard to the veteran's DA Form 20, the Board is aware 
that this particular document was not contained in the claims 
file at the time of the April 1997 rating decision.  However, 
at the time of that decision, the claims file included the 
veteran's DD Form 214, which contains confirmation of service 
in Vietnam from October 1967 to September 1968.  As such, the 
relevant information contained in the DA Form 20 is 
essentially cumulative of evidence that was already of record 
at the time of the April 1997 rating decision.

The newly received medical records are entirely negative for 
any indication of 
numbness in the hands and arms, a hand blister, breathing 
problems, and a growth on the neck.  As such, these records 
do not bear directly and substantially on the question of 
whether the veteran's claimed numbness in the hands and arms, 
a hand blister, breathing problems, and a growth on the neck 
are etiologically related to service, or whether he suffers 
from a disease known to be related to herbicide exposure in 
Vietnam.

The remaining new evidence of record consists of the lay 
statements and testimony of the veteran.  As noted above, 
however, he has not been shown to possess the requisite 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation, and these 
statements therefore lack probative value.  See Routen v. 
Brown, 10 Vet. App. at 186.
 
Overall, the veteran has submitted new evidence to reopen his 
claim for service connection for numbness in the hands and 
arms, a hand blister, breathing problems, and a growth on the 
neck, all to include as secondary to herbicide exposure in 
Vietnam.  However, this evidence does not bear directly and 
substantially on the crucial question of whether such 
disabilities, if present, are etiologically related to 
service, or whether the veteran currently suffers from a 
disorder known to be etiologically related to herbicide 
exposure.  As such, the veteran has not submitted new and 
material evidence to reopen his claim, and the appeal must be 
denied as to this issue.




ORDER

The claim of entitlement to service connection for a 
bilateral eye disorder is denied.

The claim of entitlement to service connection for a 
gastrointestinal disorder is denied.

The claim of entitlement to service connection for 
hypertension is denied.

The claim of entitlement to service connection for bilateral 
hearing loss is denied.

The claim of entitlement to service connection for arthritis 
is denied.

The claim of entitlement to service connection for cancer 
(unspecified) is denied.

As new and material evidence has not been submitted to reopen 
a claim for service connection for numbness in the hands and 
arms, a hand blister, breathing problems, and a growth on the 
neck, all to include as secondary to herbicide exposure in 
Vietnam, the appeal is denied as to that issue.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

